Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This initial office action is based on the application filed on April 22nd, 2019, which claims 1-20 have been presented for examination.

    Status of Claim
2.	Claims 1-20 are pending in the application and have been examined below, of which, claims 1, 8 and 15 are presented in independent form.

Priority
3.	This application is a CON of 62/664,191 filed on 04/29/2018.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 11/30/2019; 05/21/2020; 07/23/2020; 8/26/2020; 09/22/2020; 10/27/2020 and 01/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes
5.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
6.	Claims 2 and 4 are objected to because of the following informalities: 
Claims 2 and 4 recites the limitation "the code block" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrea Renika D’ Souza (Collective Intelligence for Smarter API Recommendations in Python, 2016 – herein after Souza) in view of Dias et al. (US Pub. No. 2014/0173563 A1 –IDS filed on 05/21/2020 -- herein after Dias).

Regarding claim 1. 
Souza discloses 
A system comprising: 
one or more processors; 
at least one memory device communicatively coupled to the one or more processors; and 
one or more programs (programs – See page 1), wherein the one or more programs are stored in the memory device and configured to be executed by the one or more processors, the one or more programs including instructions that: 
detect a user inputting a marker character within an element of a source code program (The first generation code auto-complete tools in IDEs use the static type of an object to list out all possible attributes or methods that can be invoked or triggered when a user types a “.” Character – See page 51), the marker character associated with placement of a tag name or attribute name to complete a code fragment in the source code program (The first generation code auto-complete tools in IDEs use the static type of an object to list out all possible attributes – See page 51), [the code fragment written in a hierarchically-structured language]; 
obtain, from a machine learning model (training set – See Fig. 7), at least one candidate tag name or candidate attribute name to complete the code fragment (Most code completion tools in Python display all the possible methods and attributes which can be invoked by an object, and these lists tend to be long – See page 51. Bayesian networks is another machine learning model that has been used to predict the next most likely method for code completion – See page 53); and 
Souza does not disclose
the code fragment written in a hierarchically-structured language;
input a user-selected tag name or a user-selected attribute name into the source code program.
Dias discloses 
the code fragment written in a hierarchically-structured language (Software program 112 may include program code of any type of programming language – See paragraph [0047]);
input a user-selected tag name or a user-selected attribute name into the source code program (Code suggestion interface 304 may detect the information to be filled into selected code solution 802 (e.g., by finding indications of the field values elsewhere in program code 404, by detecting tags, etc.), and may automatically fill in the fields with the detected information. In another embodiment, code suggestion interface 304 may detect and display the information to be filled in, and may enable the developer to cause the information to fill in the fields (e.g., by drag-and-dropping the information, clicking on the information, editing the information, etc.) – See paragraph [0065])
	It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Dias’ teaching into Souza’s invention because incorporating Dias’ teaching would enhance Souza to enable to provide code completion suggestions to code developers and automatically filled in the fields with the detected information as suggested by Dias (paragraphs  [0007 and 0065]). 

8.	Claim(s) 2, 4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Souza and Dias as applied to claim 1 above, and further in view of Noda (WO 2017043664 A1 – herein after Noda).

Regarding claim 2, the system of claim 1, 
Noda discloses
wherein the one or more programs include further instructions that: 
determine that the marker character is associated with a tag name (a table forming a hierarchical table, and in which an entire related tag word aggregate – See page 1); 
obtain a parent tag name associated with the code block (a table having a hierarchical structure , and is a set of ancestor node names determined as parent nodes of classification tag names merged in each tag name column – See page 2); and 
input the parent tag name into the machine learning model to obtain the at least one candidate tag name (classification tag names and a tag name string is selected – See page 2).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Noda’s teaching into Souza’s and Dias’ inventions because incorporating Noda’s teaching would enhance Souza and Dias to enable to classify tag names in each node of the tree as suggested by Noda (page 2).

Regarding claim 4, the system of claim 1, 
Noda discloses
wherein the one or more programs include further instructions that: 
determine that the marker character is associated with the at least one attribute name (The information attribute data assigning unit 60 assigns information attribute data representing the classification based on the folder tree for the information managed on the folder tree input from the input unit 51 – See page 5); 
obtain a tag name associated with the code block and an attribute sequence of attribute names immediately preceding the marker character (the information attribute management data related to each piece of information belongs to one of the created tag name string data in each path name constituting all path names of the corresponding information – See page 32); and 
input the tag name and the attribute sequence into the machine learning model to obtain the at least one candidate attribute name (After obtaining all the related data for the cells sequentially extracted from the icon arrangement column 41 on the open table, in the normal case, select the information to which the same information attribute management data chain as the obtained all related data is assigned – see page 27.  Although itis a classification to be repeated, since this folder tree has begun to be created, it is currently provided only for the parent folder “A1” – See page 32).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Noda’s teaching into Souza’s and Dias’ inventions because incorporating Noda’s teaching would enhance Souza and Dias to enable to manage attribute data related to each piece of information belongs to one of the created tag name as suggested by Noda (page 32).

Regarding claim 6, the system of claim 4, 
Noda discloses
wherein the one or more programs include further instructions that: 
monitor tag names within the source code program as a user inputs characters in order to obtain a tag name associated with a current position of the marker character (icon display position – See page 4.  “Name” is a name input by the user, and is uniquely determined for each “type information” in the parent folder that directly accommodates the information – See page 3.  The folder in which all path names are registered in the “parent folder all path name portion” of the current data is at least one of the folders in which all path names constitute the parent folder all path name column – See page 9).
	It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Noda’s teaching into Souza’s and Dias’ inventions because incorporating Noda’s teaching would enhance Souza and Dias to enable to open instruction position to the configuration tag name string as suggested by Noda (pages 5-6).

Regarding claim 7, the system of claim 6, 
Noda discloses
wherein the one or more programs include further instructions that: 
monitor attribute names within the source code program as a user inputs characters in order to obtain one or more attribute names associated with the current position of the marker character (The information attribute data assigning unit 60 assigns information attribute data representing the classification based on the folder tree for the information managed on the folder tree input from the input unit 51 – See page 5; it is determined that the child folder name string data is linked to the next position in the child folder name string data chain. If the determination is obtained, the child folder name string linked to the next position is determined – See page 9).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Noda’s teaching into Souza’s and Dias’ inventions because incorporating Noda’s teaching would enhance Souza and Dias to enable to create data and information attribute data obtained for information managed on the tree as suggested by Noda (pages 5-6).

9.	Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Souza and Dias and Noda as applied to claims 2 and 4 respectively above, and further in view of Veselin Raychev (Code Completion with Statistical Language Models, 2014 – herein after Raychev).

Regarding claim 3, the system of claim 2, 
Raychev discloses
wherein the machine learning model is based on at least one n- state Markov model (an N-gram data model estimates the probability of a sentence by modeling a language as a Markov source of order n-1 – See page 4).
	It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Raychev’s teaching into Souza’s and Dias’ and Noda’s inventions because incorporating Raychev’s teaching would enhance Souza and Dias and Noda to enable to estimate the probability by modeling a language as a Markov source of order as suggested by Raychev (page 4).

Regarding claim 5, the system of claim 4, 
Raychev discloses  
wherein the machine learning model includes an n-state attribute Markov chain model (an N-gram data model estimates the probability of a sentence by modeling a language as a Markov source of order n -1 – See page 4) to produce the at least one attribute name to complete the first code fragment (The final completion for all the holes is selected based on the highest probability and on whether the completion satisfies the constraints posed by each hole – See page 2).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Raychev’s teaching into Souza’s and Dias’ and Noda’s inventions because incorporating Raychev’s teaching would enhance Souza and Dias and Noda to enable to estimate the probability by modeling a language as a Markov source of order as suggested by Raychev (page 4).

10.	Claim(s) 8-9, 12-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda (WO 2017043664 A1 – herein after Noda) in view of Tarlow et al. (US Pub. No. 2015/0135166 A1 – herein after Tarlow).

Regarding claim 8. 
Noda discloses 
A method, comprising: 
obtaining, in a computing device having at least one processor and at least one memory device, a tag model having one or more parent tag names (a tag name column obtained by merging classification tags names at each node of a folder tree – See page 2), a parent tag name associated with one or more child tag names (each tag name string display data is displayed in each tag name string display field 231 provided on one line of the tag name string display screen 230 – See page 11), a child tag name associated with a probability of appearing in a tag associated with the parent tag name (Paying attention to the condition data of other tag name strings depending on the probability, the first tag name string data as one tag name string data is set to the same tag name string as the tag name of the condition data – See pages 32-33); 
determining a current parent tag name associated with a current first position in a source code program written in a hierarchically-structured language as the source code program is being edited (current position – See pages 19-20; the tag name “A” and the associated tag name sequence {A, B, C, which are condition data assigned to the tag name sequence {A1, A2, A3, A4}. }, Related tag data associated with the tag name string identification data is another tag name “B” belonging to the tag name string {A, B, C} to which the tag name “A” belongs – See pages 33-34); 
using the tag model to obtain a child tag name associated with the current parent tag name (after obtaining the condition data indicating the dependency of the tag name string, the condition data suitable for the headword corresponding to the cell is attached to each cell of the upper table in the table having the hierarchical structure – See page 2-3), the child tag name associated with the current parent tag name (The current path name is used as the current path name, and the current all path names are updated by connecting to the current all pathnames – See page 35-36) having [a highest] probability (Paying attention to the condition data of other tag name strings depending on the probability, the first tag name string data as one tag name string data is set to the same tag name string as the tag name of the condition data – See pages 32-33) ; and 
inputting the child tag name into the current first position of the source code program (shared set head data is set in “current data” which is child folder name string data sequentially taken out in the subsequent processing repetition – See pages 8-9; another tag name “A2” belonging to the tag name string {A1, A2, A3, A4}belonging to the tag name “A1” of the condition data of the tag name string {large, average, small} – See page 32-33). 
Noda does not disclose
a highest probability
Tarlow discloses
the child tag name associated with the current parent tag name having a highest probability (the trained probabilistic model is used to predict sequences of source code elements – See Abstract and Fig. 5.  calculating from the probabilistic model and the source code analysis, one or more predictions of elements of the sequence of source code elements – See paragraphs [0024-0025].  Starting at the root of the tree the sampling engine samples the children (i.e. child nodes) and recurses from left to right. Along with the recursive structure that evolves in a hierarchical fashion, there are also variables that evolve sequentially along the path of the tree traversal – See paragraphs [0038-0050]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Tarlow’s teaching into Noda’s invention because incorporating Tarlow’s teaching would enhance Noda to enable to grow process uses the probability distributions of the trained probabilistic model and output of the source code analyzer as suggested by Tarlow (paragraph [0029]).

Regarding claim 9, the method of claim 8, 
Noda discloses
obtaining an attribute model representing sequences of attribute names used in a tag element (In “data object attribute information”, an attribute value corresponding to an attribute item defined foreach “type information” is set. For example, when the “type information” is a folder, a value representing a color corresponding to the attribute item “color attribute” is set – See page 4); 
determining a current tag name associated with a current second position in the source code program (In step T6, it is determined that the child folder name string data is linked to the next position in the child folder name string data chain – See page 9); 
composing an attribute sequence of one or more attribute names used in a current tag prior to the current second position (the registered tag name string is replaced with a new tag name string composed of the input tag names, and all Creating table data representing a hierarchical table in which tag name columns registered in tag name column data are arranged – See pages 41-42); and 
using the attribute model to predict an attribute name to input at the current second position based on the current tag name and the attribute sequence (select the information to which the same information attribute management data chain as the obtained all related data is assigned. That's fine. The information management data of the selected information is sequentially linked as an in-cell information management data chain by the linkage pointer 2, and the address of the head data is set in the “information management data pointer portion” of the corresponding cell data – See pages 27-28).

Regarding claim 12, the method of claim 8, 
Noda discloses
further comprising: constructing a [syntax] tree of the source code program as the source code program is being edited (the environment program accesses the corresponding information by using all path names updated – See page 36-37); and 
using the [syntax] tree to determine the parent tag name of the current first position (headword column, an initial value of a “current row position” parameter that is a row position of a row to be processed in each loop of the subsequent processing from step B3 to step B7 – See pages 16-17).
Noda disclose the folder tree.  Noda does not disclose syntax tree.
Tarlow disclose syntax tree (source code analysis may comprise syntactic structure, type information and other data about source code – See Abstract and Fig. 4, and abstract syntax tree).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Tarlow’s teaching into Noda’s invention because incorporating Tarlow’s teaching would enhance Noda to enable to analyze the source code that comprises a graph such as control flow graph or a syntax tree as suggested by Tarlow (paragraphs [0027-0028]).

Regarding claim 13, the method of claim 9, 
Noda discloses
further comprising: constructing a [syntax] tree of the source code program as the source code program is being edited (the environment program accesses the corresponding information by using all path names updated – See page 36-37); and 
using the [syntax] tree to determine the current tag name associated with the current second position (the shared set head data is set in “current data” which is child folder name string data sequentially taken out in the subsequent processing repetition – See pages 8-9).
Noda disclose the folder tree.  Noda does not disclose syntax tree.
Tarlow disclose syntax tree (source code analysis may comprise syntactic structure, type information and other data about source code – See Abstract and Fig. 4, and abstract syntax tree).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Tarlow’s teaching into Noda’s invention because incorporating Tarlow’s teaching would enhance Noda to enable to analyze the source code that comprises a graph such as control flow graph or a syntax tree as suggested by Tarlow (paragraphs [0027-0028]).

Regrading claim 14, the method of claim 9, 
Noda discloses
further comprising: formatting the tag model and the attribute model into a single file (converting a folder tree – See page 6).

Regarding claim 15. 
Noda discloses
A device (A device – page 3), comprising: 
at least one processor communicatively coupled to at least one memory device (processor (CPU) and memory –See page 3) ; 
wherein the at least one processor (CPU – See page 3) is configured to: 
	generate a tag model from the plurality of source code programs (the tag name string of the merged set of classification tag names for each node has a dependency relationship – See page 2), the tag model representing one or more parent tag names used in the plurality of source code programs (a table having a
hierarchical structure , and is a set of ancestor node names determined as parent nodes of classification tag names merged in each tag name column – See page 2), a parent tag name associated with zero or more child tag names used in a parent tag element (creates tag name data (FIG. 13) in which the name is set in the data part for each extracted child folder, and creates a tag name data chain in which the created tag name data is linked by the“link pointer” – See page 7-8);
	associate a probability with each child tag name (Paying attention to the condition data of other tag name strings depending on the probability – See page 0032]) based on a frequency of a child tag name occurring within a parent tag element in the plurality of source code programs (the full path name and hierarchy rank of the parent folder from which the corresponding child folder is extracted are set – See pages 7-8);
	deploy the tag model into a code completion system to predict a tag name at a position in an edited source code program based on a current tag name associated with the position (Are sequentially extracted, and the extracted shared set head data is identified by repeating the procedure shown in FIG. In this procedure, first, the shared set head data is set in “current data” which is child folder name string data sequentially taken out in the subsequent processing repetition – See page 8-9).
	Noda discloses a hierarchical structure software/program – See page 2.  Noda does not disclose obtain a plurality of source code programs written in a hierarchically- structured language.
	Tarlow discloses
obtain a plurality of source code programs written in a hierarchically- structured language (the corpus has examples from different programmers, with the examples being labeled with who the programmer was such that the probabilistic model may be trained to learn programming styles of individual programmers – See paragraph [0024].  A depth first recursive procedure is used to generate an AST at the sampling engine. Starting at the root of the tree the sampling engine samples the children (i.e. child nodes) and recurses from left to right. Along with the recursive structure that evolves in a hierarchical fashion, there are also variables that evolve sequentially along the path of the tree traversal – See paragraph [0039]); 
Tarlow further discloses
deploy the tag model into a code completion system to predict a tag name at a position in an edited source code program (Fig. 1, trained probabilistic mode and IDE) based on a current tag name associated with the position (Probability distributions with parameters learnt during a training phase, may then be used by a computer-implemented sampling engine to generate samples to predict sequences of source code elements in a manner which takes into account source code analyzer output.  Source code is generated by predicting a sequence of source code elements. The source code generated from the new nodes is compared 308 with a second part of the source code to identify potential errors – See paragraphs [0022 and 0032-0034] and Fig. 1).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Tarlow’s teaching into Noda’s invention because incorporating Tarlow’s teaching would enhance Noda to enable to grow process uses the probability distributions of the trained probabilistic model and output of the source code analyzer as suggested by Tarlow (paragraph [0029]).

Regarding claim 16, the device of claim 15, 
Noda discloses
wherein the at least one processor is further configured to: 
generate an attribute model from the plurality of source code programs (Based on the created table data and information attribute data obtained for information managed on the folder tree – See pages 5-6), the attribute model indicating a likelihood (condition data/probability – See page 32) of a candidate attribute name following an attribute sequence of a tag element (information attribute data adding unit 60 also creates information management data for all file information included in the folders registered in the management target folder chain 2 and adds the information management data to the information management data chain– See page 15), the attribute sequence including one or more attributes used in a tag element (As processing by the information attribute data adding unit 60, after performing information management data creation processing for creating information management data for all information stored in the folder tree – See page 26); 
associate a probability (condition data/probability) with a tag name and attribute sequence that a candidate attribute name is likely to follow the tag name and attribute sequence based on a frequency of the candidate attribute name following the tag name and attribute sequence in the plurality of source code programs (for each piece of information extracted from the folder tree, the ID data corresponding to each path name constituting all the path names is specified by the method of step N1 described above, whereby the associated path name and ID are identified. Information attribute management data in which related data registered with data is linked by a “link pointer” is created – See page 15).

Regarding claim 19, the device of claim 15, 
Noda discloses
wherein the at least one processor is further configured to: 
extract tag data from the syntax tree to obtain hierarchical relationships between each tag in the at least one source code program (extracted child folder – See pages 7-8), the tag data including parent-child tag relationships and sibling tag relationships (specific relationship determination is performed between the related data. Is performed by determining a specific relationship between registered tag names – See page 32).
Noda does not disclose
parse at least one source code program of the plurality of source code programs into a syntax tree.
Tarlow discloses
parse at least one source code program of the plurality of source code programs into a syntax tree (source code analysis may comprise syntactic structure, type information and other data about source code – See Abstract and Fig. 4, and abstract syntax tree); and 
Tarlow further discloses
extract tag data from the syntax tree to obtain hierarchical relationships between each tag in the at least one source code program (extract annotation data from syntax tree and relationship between node – See paragraphs [0060-0061], 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Tarlow’s teaching into Noda’s invention because incorporating Tarlow’s teaching would enhance Noda to enable to analyze the source code that comprises a graph such as control flow graph or a syntax tree as suggested by Tarlow (paragraphs [0027-0028]).

Regarding claim 20, the device of claim 16, 
Noda discloses
wherein the at least one processor is further configured to: 
Noda discloses
extract attribute data from the syntax tree to obtain attribute relationships between each tag in the at least one source code program (the information attribute management data related to each piece of information belongs to one of the created tag name string data in each path name constituting all path names of the corresponding information – See page 32) and attribute sequences with each tag in the at least one source code program (creating tag name string data. In the tag name string data creation process, first, for each folder constituting the specified folder tree, child folders directly stored in the folder are sequentially extracted by a publicly known method, and a child that is a set of names of the extracted child folders – See page 7).
Noda does not disclose
parse at least one source code program of the plurality of source code programs into a syntax tree,
Tarlow discloses
parse at least one source code program of the plurality of source code programs into a syntax tree (source code analysis may comprise syntactic structure, type information and other data about source code – See Abstract and Fig. 4, and abstract syntax tree); and 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Tarlow’s teaching into Noda’s invention because incorporating Tarlow’s teaching would enhance Noda to enable to analyze the source code that comprises a graph such as control flow graph or a syntax tree as suggested by Tarlow (paragraphs [0027-0028]).

11.	Claim(s) 10-11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda and Tarlow as applied to claims 8 and 15 respectively above, and further in view of Crossley et al. (US Pub. No. 2018/0063265 A1 – herein after Crossley).

Regarding claim 10, the method of claim 8, 
Crossley discloses 
wherein the tag model is a first-order Markov chain model (tag processing system 105, machine learning model – Fig. 1.  A Hidden Markov machine-learning model – paragraph [0008]).
	It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Crossley’s teaching into Noda’s and Tarlow’s inventions because incorporating Crossley’s teaching would enhance Noda and Tarlow to enable to use a machine learning algorithm as a Markov machine-learning model as suggested by Crossley (paragraph [0008]).

Regarding claim 11, the method of claim 8, 
Crossley discloses 
wherein the attribute model is a second-order Markov chain model (an Input-Output Hidden Markov Model machine-learning model – See paragraphs [0008 and 0035]).
	It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Crossley’s teaching into Noda’s and Tarlow’s inventions because incorporating Crossley’s teaching would enhance Noda and Tarlow to enable to use a machine learning algorithm as a Markov machine-learning model as suggested by Crossley (paragraph [0008]).
Regarding claim 17, recites the limitation as rejected claim 10 above.
Regarding claim 18, recites the limitation as rejected claim 11 above.

			Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhou (CN 107957872 A) discloses complete source code extract model the statistical characteristic comprises the average length of the label number, the label of the complete source code, URL, the number of number of tags, the number, the number of symbols – page 4.
Xu (US Patent No. 9,886,518 B1) discloses processing of the body of a tag in the markup language constructs produces output. A function or method associated with the tag may be invoked, including providing as input to the function or method the output from tag processing the body of the first tag – see Abstract.
Zhu (CN 106326260 A) disclose the first mark name include the character—See Abstract.
O’Rourke (US Patent No. 7117436 B1) discloses Each node corresponds to structural tags specified within the script. Each successive level represents a further nesting of the structural tags within the script. A controller program invokes a document engine and specifies a particular template. Each marker may be substituted with dynamic content zero, one or several times each – See Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/           Examiner, Art Unit 2192